Citation Nr: 1414424	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for glaucoma, as residuals of surgery and radiation therapy for the malignant neoplasm in the left maxillary/paranasal sinuses provided by VA. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to September 1972; he had total service of 20 years.  This included service in Korea from June 1969 to June 1970 and in the Republic of Vietnam (RVN) from February 1971 to February 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the New Orleans, Louisiana, VA Regional Office (RO), which, in pertinent part, denied claims for service connection.  In his substantive appeal of those claims, the Veteran raised a claim for benefits under 38 U.S.C.A. § 1151.  The Board's September 2010, February 2012, June 2013, and September 2013 decisions Remanded claims for benefits under 38 U.S.C.A. § 1151.  The claim for benefits for glaucoma under 38 U.S.C.A. § 1151 returns to the Board at this time.  

In his May 2008 substantive appeal, the Veteran requested a hearing before the Board.  He later withdrew that hearing request, as noted in prior Board Remands.  Appellate review may proceed.

This appeal was processed using VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not meet the medical criteria for a diagnosis of glaucoma; he has been prophylactically treated for glaucoma to prevent development of loss of vision to glaucoma, since it was anticipated that he might lose the sight in his left eye following excision of a malignant cancer of the left maxillary/paranasal sinuses.  

CONCLUSION OF LAW

The criteria for entitlement to compensation for glaucoma under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify the Veteran of the criteria for service connection generally was met by letters issued in 2006 and 2007.  Letters and notices which provided the specific criteria for establishing a claim under 38 U.S.C.A. § 1151 were issued in September 2010, and following the Board's 2012 and 2013 Remands.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant has not alleged that prejudice has resulted from any notice error, and the Board finds no indication of notice error or resulting prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been associated with his claims files.  The Veteran was afforded VA examination relevant to the claim in March 2014, following the Board's September 2013 Remand.  The VA examination report addresses all factors required for adjudication of the claim at issue, and there has been substantial compliance with Remand instructions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has submitted evidence and arguments on his own behalf on numerous occasions in the approximately eight years of the pendency of this appeal.  Updated VA records have been obtained.  All private records identified but not submitted by the Veteran have been requested, and the Veteran has been advised of the status of all requests for non-VA records.  No further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Appellate review may proceed.  

Under certain circumstances, 38 U.S.C.A. § 1151 provides for disability  compensation for the residuals of medical treatment administered by VA, if such treatment causes a qualifying additional disability; the Veteran is then compensated in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the additional disability was carelessness, negligence, or similar fault on the part of VA in furnishing treatment or examination; or an event not reasonably foreseeable.  38 C.F.R. § 3.361.  

Facts and Analysis

In this case, the Veteran contends that he has glaucoma as a result of VA treatment of a malignant cancer of the left maxillary sinus and paranasal sinus.  There is no dispute regarding the basic facts.  An April 2003 computerized tomography (CT) scan showed a structure in the Veteran's left maxillary sinus.  Another CT scan in November 2005 showed a larger mass in the left maxillary sinus.  Adenocystic carcinoma was found upon biopsy in December 2005.  Surgery to remove the cancer was performed in February 2006.  

Excision of the cancer from the left maxillary sinus required a partial maxillectomy, orbital floor resection, and extensive reconstruction, using a titanium mesh orbital floor implant and secondary mediocanthum repair.  In lay terms, part of the roof of the mouth was removed, and portions of bones, muscles, and other tissues which ordinarily hold the left eye in place were removed.  Soft tissue and bone were rearranged to hold the left eye in place, and a metal plate was used to take the place of the roof of the mouth and to hold the reconstructed tissue under the left eye in place.  Later that year, the Veteran underwent radiation therapy to the area of the surgical excision.  

VA clinical evidence reflects that the Veteran has been prescribed medications used to lower intraocular pressure and treat glaucoma for several years.  See, e.g. Otolaryngology Treatment Report, August 16, 2006.  VA records show that glaucoma is listed among the Veteran's diagnosed disorder ("problems").  VA treatment records since August 2006 listing Travoprost ophthalmic solution among the Veteran's prescribed medications, with the instructions, "Instill 1 drop in both eyes at bedtime for glaucoma."  For information only, the Board notes that glaucoma is defined as a group of eye diseases characterized by an increase in intraocular pressure.  Dorland's Illustrated Medical Dictionary 794 (31st ed. 2007).  

In 2009, a private provider concluded that the Veteran's residuals were due to the surgical and radiation treatment required for the maxillary sinus tumor.  However, VA examiners who conducted examinations in February 2011, March 2011, March 2012, and April 2012, did not assign a specific diagnosis of glaucoma or offer specific opinions regarding the onset and etiology of glaucoma.  The examiner who conducted VA examination in March 2014 was asked to determine whether the Veteran had glaucoma as a result of left sinus cancer or the treatment of that cancer.  

The examiner who evaluated the Veteran in March 2014 performed vision testing, visual field testing, and tonometry, among other objective examinations of the eyes, and reviewed the Veteran's records.  The examiner concluded that the Veteran did not have glaucoma.  The examiner found that the Veteran did not have increased intraocular pressure, or any other symptom of glaucoma, to include visual field loss, asymmetric disc cupping, or nerve fiber layer loss.   Moreover, the examiner opined, there was no specific medical evidence that a diagnosis of glaucoma was warranted.  Rather, it was felt that the Veteran, who is now past 75 years of age, was at high risk for losing the sight in his left eye as the result of the left maxillary sinus cancer, and was at a high risk of glaucoma.  Therefore, the Veteran was treated as if he had glaucoma to prophylactically prevent vision impairment due to glaucoma, since onset of that disorder could be anticipated.  In addition to treatment with medications, a laser iridotomy was performed in each eye as well, the examiner noted.  The Veteran did not actually manifest glaucoma at the time treatment to prevent glaucoma was instituted, the examiner opined, and the Veteran has not developed glaucoma since that time, although medications used to treat glaucoma are still prescribed.

The opinion of the examiner who conducted the 2014 VA examination is the most probative and persuasive evidence of record.  The examiner has provided a comprehensive review of the record, and has fully explained how the record is consistent with the opinion expressed.  Since the Veteran is not competent to provide a lay diagnosis of glaucoma, the Veteran's statements that he had glaucoma are credible only to the extent that the Veteran has accurately stated what he was told by health care providers.  The examiner has provided a persuasive and well-reasoned explanation that the Veteran has been treated for glaucoma to reduce the chance that the Veteran suffers preventable vision impairment.  The examiner's opinion that the Veteran does not currently meet the medical criteria for a diagnosis of glaucoma, and has no symptoms of glaucoma, is persuasive evidence that the Veteran has not incurred additional disability due to glaucoma.  

Glaucoma, the disorder for which the Veteran seeks compensation, is not present, and has not resulted in disability.  VA is not authorized to award benefits under 38 U.S.C.A. § 1151, or any other provision, unless a claimed disorder is present or has been present at some time during the appeal period.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (affirming interpretation of governing statute as requiring the existence of a present disorder for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence establishes that the claim for compensation for glaucoma must be denied. 






      (CONTINUED ON NEXT PAGE)
      
ORDER

The appeal for disability compensation for glaucoma, claimed as additional disability incurred as the result of VA treatment of malignant neoplasm in the left maxillary/paranasal sinus is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


